

November 14, 2009
 
Zhong Lin
206 Tongbo Street
Boyaxicheng Second Floor
Zhengzhou City, Henan Province
People’s Republic of China 450007


Re:         Retention Agreement
 
Dear Mr. Zhong:
 
I am pleased to inform that you have been selected to receive a retention
payment if you remain continuously employed by ZST Digital Networks, Inc. (the
“Company”) until twenty-four (24) months from the date of your acceptance of
this Agreement (as defined below) (the “Expiration Date”).  This letter sets out
the terms and conditions of the retention arrangement (the “Agreement”) between
you and the Company.
 
1.           Right to Payment of Retention Bonus.  Subject to the other
provisions of this Agreement, you will earn and otherwise be entitled to receive
a retention payment equal to $285,000 (the “Retention Amount”) in the event that
you remain continuously employed with the Company through the Expiration
Date.  Solely as a gesture of good faith, the Company will advance the entire
Retention Amount to you upon your acceptance of this Agreement.  In the event
that you remain employed with the Company through the Expiration Date, you will
retain the entire Retention Amount, and those amounts are further subject to the
provisions of Sections 2 and 3 of this Agreement.  The Retention Amount will be
reduced by any applicable withholdings.
 
Enclosed with this Agreement is a check representing the gross pre-tax amount of
$285,000, as an advance of your Retention Amount.  The Retention Amount will be
deemed to have been earned ratably over a period of twenty-four (24) months.
 
2.           Return of the Retention Amount.  In the event of a Disqualifying
Termination that occurs prior to the Expiration Date (the “Disqualifying
Termination Date”), you are required to return the pro-rata amount of the
Retention Amount based on a daily amortization rate of $390.41 times the number
of days remaining from the Disqualifying Termination Date to the Expiration Date
(including the amount of any applicable withholding on the Retention Amount) to
the Company within ten (10) days of the Disqualifying Termination Date.
 
3.           Effect of Sale or Certain Terminations of Employment.  In the event
of a Sale or a termination of your employment with the Company, other than a
Disqualifying Termination, that occurs prior to the Expiration Date, you will be
entitled to retain the Retention Amount.
 
4.           Binding Effect.  This Agreement is personal to you and, without the
prior written consent of the Company, will not be assignable by you.  This
Agreement will inure to the benefit of and be binding upon the Company and its
successors and assigns.

 
 

--------------------------------------------------------------------------------

 
 
Zhong Lin
November 14, 2009
Page 2
 
5.           Employment Status.  This Agreement will not be deemed to create in
or confer upon you any right to be retained in the employ of the Company.
 
6.           Entire Agreement.  This Agreement contains the entire understanding
of the Company and you with respect to the subject matter hereof.
 
7.           Severability.  In the event any provision of this Agreement will be
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Agreement, and the Agreement will be construed
and enforced as if the illegal or invalid provision had not been
included.  Further, the captions of this Agreement are not part of its
provisions and will have no force and effect.
 
8.           Amendment and Termination.  This Agreement may be amended or
terminated at any time by mutual written agreement of the parties hereto.
 
9.           Applicable Law.  To the extent not preempted by the laws of the
United States, the laws of the State of Delaware, other than the conflict of law
provisions thereof, will be the controlling law in all matters relating to this
Agreement.
 
10.        Payment Not Includable for Employee Benefits Purposes.  Subject to
all applicable federal and state laws and regulations, income recognized by you
pursuant to the provisions of this Agreement will not be included in the
determination of benefits under any employee benefit plan (as such term is
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended) or group insurance or other benefit plans applicable to you which
are maintained by the Company.
 
11.        Definitions.  As used in this Agreement, the following words and
phrases will have the following respective meanings unless the context clearly
indicates otherwise:
 
(a)  Cause.  A determination by the Company that you are engaging or have
engaged in one or more of the following: (i) commission of a felony or any other
crime with respect to which imprisonment is a possible punishment; (ii) willful
misconduct in the performance of your duties which is in the good faith judgment
of the Company materially injurious to the Company, its customers, employees,
suppliers, or shareholders; (iii) acts of disloyalty, gross negligence, willful
misconduct, material dishonesty or refusal to perform your duties in good faith;
or (iv) the willful breach of any written policy, code or procedure of the
Company.
 
(b)  Disqualifying Termination.  A termination, or discontinuance of your active
full-time employment, by the Company for Cause or by you for any reason (other
than death or disability).

 
 

--------------------------------------------------------------------------------

 
 
Zhong Lin
November 14, 2009
Page 3
 
(c)  Sale.  Consummation of a sale, merger, exchange or other disposition of
more than fifty percent (50%) of the common stock of the Company or all or
substantially all of the assets of the Company (other than to an affiliate of
the Company).
 
By depositing, cashing or otherwise negotiating the enclosed check representing
the advance of your Retention Amount, you will be deemed to have accepted and
will be legally bound by the terms and conditions of the Agreement.  I have
enclosed two copies of this letter, each signed on behalf of the Company. 
Please acknowledge your understanding and acceptance of the terms and conditions
of this Agreement by signing and dating both original copies of the Agreement in
the space provided below and returning one original in the enclosed
self-addressed envelope.  Please retain the other signed original for your
files.
 

 
Yours truly,
     
ZST DIGITAL NETWORKS, INC.
     
By:
/s/ Zhong Bo
   
Zhong Bo
   
Chief Executive Officer
       
By:
/s/ John Chen
   
John Chen
   
Chief Financial Officer

Accepted and agreed this
14th day of November, 2009:
 
/s/ Zhong Lin
 
Zhong Lin
 

 
 
 

--------------------------------------------------------------------------------

 